     Case 1:19-cv-03155-RMP            ECF No. 1   filed 07/08/19      PageID.1 Page 1 of 32




 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WASHINGTON
 8                                   AT YAKIMA

 9    Kachess     Community    Association,   a
      Washington nonprofit corporation, and The
10    Wise Use Movement, a Washington                  Cause No.
      nonprofit corporation,
11
                           Plaintiffs,
12
             vs.                                       COMPLAINT FOR DECLARATORY
13                                                     AND INJUNCTIVE RELIEF
      U.S. Department of the Interior, Bureau of
14    Reclamation and its Commissioner, Brenda
      Burman and the Washington State
15    Department of Ecology and its Director,
      Maia Bellon,
16
17                         Defendants.

18
                                  I.       PRELIMINARY STATEMENT
19
            1.     This action arises under and alleges violations of: a) National Environmental
20
21   Policy Act (“NEPA”), 42 U.S.C. § 432 et seq.; b) the Administrative Procedures Act, 5 U.S.C.

22   § 501 et seq. (the “APA”); c) the Washington State Environmental Policy Act (“SEPA”), RCW

23   43.21C. et seq.; d) the implementing regulations of NEPA, the APA and SEPA; 5) the
24
      COMPLAINT FOR DECLARATORY                        Tatoosh Law and Policy Group
25                                                     318 1st Avenue S., Suite 310
      JUDGMENT AND INJUNCTIVE                      1
                                                       Seattle, Washington 98104
      RELIEF                                           Tel: 206.502.2685
     Case 1:19-cv-03155-RMP           ECF No. 1      filed 07/08/19     PageID.2 Page 2 of 32




 1   Endangered Species Act (“ESA”), 16 U.S.C. § 1531 et. seq.; e) the Federal Advisory
 2   Committee Act (“FACA”), Pub. L. 92-463, § 1, Oct. 6, 1972, 86 Stat. 770; and the Washington
 3
     State Open Public Meetings Act (“OPMA”), Chapter 42.30 RCW et. seq.
 4
            2.      This is an action for declaratory and injunctive relief challenging the Record of
 5
     Decision (the “2013 ROD”) issued by the U.S. Department of the Interior, Bureau of
 6
 7   Reclamation (“BurRec”) on July 9, 2013, concluding that the Final Programmatic

 8   Environmental Impact Statement on the Yakima River Basin Integrated Water Resource

 9   Management Plan (“FPEIS”), issued jointly by the BurRec and the Washington State

10   Department of Ecology (“Ecology”)(collectively, the “Defendants”), complies with NEPA’s
11
     procedural and substantive requirements thereby permitting the Defendants to select the
12
     “Yakima River Basin Integrated Management Plan Alternative” as the “Preferred Alternative”
13
     for further implementation (collectively, the “Yakima Plan”).
14
15          3.      This is an action for declaratory and injunctive relief challenging BurRec’s

16   April 26, 2019 Record of Decision (the “2019 ROD”) concluding that the Kachess Drought

17   Relief Pumping Plant (the “KDRPP”) and the Keechelus Reservoir-to-Kachess Reservoir
18
     Conveyance (the “KKC”) Final Environmental Impact Statement (the “Tier-1 EIS”), issued
19
     jointly by Defendants, complies with NEPA and SEPA and is sufficient for Defendants to
20
     conduct further site-specific project analysis in a future tier-2 EIS.
21
            4.      Plaintiffs seek a declaratory judgment holding that the Defendants’ 2013 ROD,
22
23   the FPEIS, the Kachess-specific DEIS (2015)(the “Kachess DEIS”), the Kachess Supplemental

24   DEIS (2018)(the “Kachess SDEIS”), the 2019 ROD and the Tier-1 EIS violated NEPA’s
      COMPLAINT FOR DECLARATORY                  Tatoosh Law and Policy Group
25                                                             st
                                                 318 1 Avenue S., Suite 310
      JUDGMENT AND INJUNCTIVE                2
                                                 Seattle, Washington 98104
      RELIEF                                     Tel: 206.502.2685
     Case 1:19-cv-03155-RMP          ECF No. 1      filed 07/08/19        PageID.3 Page 3 of 32




 1   procedural and substantive requirements as arbitrary and capricious, violated the rule of reason,
 2   and failed to comply with applicable federal laws.
 3
            5.      Plaintiffs seek a declaratory judgment holding that the Defendants’ FPEIS, the
 4
     2013 ROD, the Kachess DEIS, the Kachess SDEIS, the 2019 ROD and the Tier-1 EIS were
 5
     “final agency actions” taken in violation of the APA because they are arbitrary and capricious,
 6
 7   constituted an abuse of discretion, violate the rule of reason, or are otherwise not in accordance

 8   with applicable federal laws.

 9          6.      Plaintiffs seek a declaratory judgment holding that the Defendants’ FPEIS, the

10   Kachess DEIS, the Kachess SDEIS and the Tier-1 EIS violated SEPA’s procedural and
11
     substantive requirements as arbitrary and capricious, violated the rule of reason, and failed to
12
     comply with applicable laws.
13
            7.      Plaintiffs seek a declaratory judgment holding that the Defendants failed to take
14
15   acts and perform their duties in violation of the ESA’s procedural and substantive requirements

16   by failing to carry out and complete an ESA consultation process on the existing Yakima

17   Project of dams and divisions, because, without such an ESA consultation Defendants have no
18
     baseline by which to measure changes or adverse impacts from the Yakima Plan as required
19
     by the ESA.
20
            8.      Plaintiffs seek a declaratory judgment holding that the Defendants’ actions in
21
     creating the Yakima River Basin Water Enhancement Project Workgroup (the “Yakima
22
23   Workgroup”) violated the FACA because, as formed and comprised, including Defendants’

24
      COMPLAINT FOR DECLARATORY                           Tatoosh Law and Policy Group
25                                                        318 1st Avenue S., Suite 310
      JUDGMENT AND INJUNCTIVE                       3
                                                          Seattle, Washington 98104
      RELIEF                                              Tel: 206.502.2685
     Case 1:19-cv-03155-RMP          ECF No. 1      filed 07/08/19       PageID.4 Page 4 of 32




 1   participation thereon, the Yakima Workgroup is an impermissible ad hoc advisory group in
 2   violation of applicable federal laws.
 3
            9.      Plaintiffs seek a declaratory judgment holding that the Defendants’ barring the
 4
     public from attending meetings of the Yakima Workgroup violated the OPMA, which requires
 5
     that all meetings of governing bodies of public agencies, including cities, counties, and special
 6
 7   purpose districts, be open to the public.

 8          10.     Plaintiffs seek temporary, preliminary and permanent injunctive relief under

 9   NEPA, the APA, SEPA, FACA and the OPM prohibiting the Defendants for further pursing

10   the Yakima Plan or its subcomponents.
11
            11.     This relief is necessary to preserve the status quo, prevent agency action in
12
     violation of NEPA, SEPA, the APA, the ESA, FACA, and the OPM and prevent irreparable
13
     harm and injury-in-fact to the environment and Plaintiffs’ interests.
14
15                                  II.      JURISDICTION AND VENUE

16          12.      Jurisdiction is proper pursuant to 28 U.S.C. § 1331 (federal question); 28

17   U.S.C. § 2201 (declaratory relief); and 28 U.S.C. § 2202 (injunctive relief). There is an actual,
18
     justiciable controversy amongst the parties that can be resolved through judicial action.
19
            13.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and § 1391(e)
20
     because the acts, omissions and subject matter giving rise to the claims asserted herein occurred
21
     and will continue to occur in the Yakima River basin, which encompasses significant portions
22
23   of Kittitas, Yakima and Benton Counties and a small area of Klickitat County.

24
      COMPLAINT FOR DECLARATORY                          Tatoosh Law and Policy Group
25                                                       318 1st Avenue S., Suite 310
      JUDGMENT AND INJUNCTIVE                       4
                                                         Seattle, Washington 98104
      RELIEF                                             Tel: 206.502.2685
     Case 1:19-cv-03155-RMP         ECF No. 1      filed 07/08/19       PageID.5 Page 5 of 32




 1                                     III.    PARTIES/STANDING
 2          14.     Under the APA, any “person suffering legal wrong because of agency action or
 3
     adversely affected or aggrieved within [the] meaning of a relevant statute” has standing under
 4
     NEPA, SEPA and other applicable federal laws.
 5
            15.     Plaintiff Kachess Community Association (“KCA”) is a Washington nonprofit
 6
 7   corporation that represent approximately 167 owners of real property located at Lake Kachess.

 8   KCA’s address is 3511 Via Kachess Road, Easton, Washington 98925. KCA and its members

 9   will suffer injury-in-fact by the Defendants’ pursuit of the Yakima Plan because: a) it will

10   lower the level of Lake Kachess by approximately 82 vertical feet, thereby creating visual
11
     blight and unsafe conditions; b) will impair if not destroy private and/or community water
12
     wells used for domestic consumption and fire suppression and protection; c) will impair if not
13
     destroy critical wildlife habitat used and enjoyed by KCA members and ESA-listed species;
14
15   and d) will impair and diminish the KCA’s members’ real property values.

16          16.     Plaintiff Wise Use Movement (“WUM”) is a Washington nonprofit corporation

17   whose address is P.O. Box 17804, Seattle, WA 98127-1804. WUM’s mission is to encourage
18
     the wise use of publicly owned and privately owned lands by submitting comments to Federal
19
     and State resource agencies, and by developing the “Northwest Corporate Accountability
20
     Project.” WUM and its constituents will suffer injury-in-fact by the Defendants’ pursuit of the
21
     Yakima Plan because: a) it will lower the level of Lake Kachess by approximately 82 vertical
22
23   feet, thereby creating visual blight and unsafe conditions, making it hard if not impossible to

24
      COMPLAINT FOR DECLARATORY                         Tatoosh Law and Policy Group
25                                                      318 1st Avenue S., Suite 310
      JUDGMENT AND INJUNCTIVE                      5
                                                        Seattle, Washington 98104
      RELIEF                                            Tel: 206.502.2685
     Case 1:19-cv-03155-RMP          ECF No. 1      filed 07/08/19        PageID.6 Page 6 of 32




 1   use and enjoy public lands; and c) will impair if not destroy critical wildlife habitat located on
 2   public lands used and enjoyed by WUM and its constituents.
 3
            17.     Members of the Plaintiffs submitted comments on the FPEIS, the subsequent
 4
     Kachess DEIS and the Kachess SDEIS and have been actively involved in the dispute and
 5
     controversy surrounding Lake Kachess and the Yakima Plan.
 6
 7          18.     Lake Kachess is a lake and reservoir along the course of the Kachess

 8   River in Kittitas County, Washington State. The upper part of the lake, north of a narrows, is

 9   called Little Kachess Lake. The Kachess River flows into the lake from the north, and out from

10   the south. Kachess Lake is the middle of the three large lakes that straddle Interstate 90 north
11
     of the Yakima River in the Cascade Range; the other two are Cle Elum Lake, the easternmost
12
     which is also north of I-90, and Keechelus Lake, the westernmost, which is south of I-90.
13
     Kachess Lake is part of the Columbia River basin, the Kachess River being a tributary of the
14
15   Yakima River, which is tributary to the Columbia River.

16          19.     Lake Kachess is used as a storage reservoir as part of the Yakima Project, which

17   is a larger irrigation project serving portions of eastern Washington State. While still a natural
18
     lake, Kachess Lake's capacity and discharge is controlled by Kachess Dam, which is an
19
     earthfill structure built in 1912, that provides an additional 76,000 acre feet of natural lake
20
     water by capturing run-off and provides an active capacity of 239,000 acre feet as a storage
21
     reservoir.
22
23          20.     In Native American language, the name “Kachess means "more fish," compared

24   to “Keechelus” which means "few fish".
      COMPLAINT FOR DECLARATORY                           Tatoosh Law and Policy Group
25                                                        318 1st Avenue S., Suite 310
      JUDGMENT AND INJUNCTIVE                       6
                                                          Seattle, Washington 98104
      RELIEF                                              Tel: 206.502.2685
     Case 1:19-cv-03155-RMP           ECF No. 1      filed 07/08/19       PageID.7 Page 7 of 32




 1              21.   Lake Kachess is home to numerous species, including Bull Trout and the
 2   Northern Spotted Owl, both of which are listed as Threatened Species under the ESA.
 3
                22.   Plaintiffs and their members and constituents use and enjoy Lake Kachess and
 4
     the underlying and surrounding public and private lands and the resident wildlife populations
 5
     therein and thereon.
 6
 7              23.   Plaintiffs and their members and constituents will suffer irreparable injury-in-

 8   fact by the Defendants’ pursuit of the Yakima Plan because it will lower the Lake level by

 9   approximately 82 feet, thereby impairing and isolating the resident populations and their

10   habitat.
11
                24.   Plaintiffs and their members and constituents will suffer irreparable injury-in-
12
     fact by Defendants’ pursuit of the Yakima Plan because it will draw down the Lake, creating
13
     unsafe conditions, increasing fire risks, impairing water supply to residents, and decreasing
14
15   property value, among other injuries.

16              25.   The addition of a new pumping station on Lake Kachess under the Yakima Plan

17   will lower the level of water in the lake, 82 vertical feet or more, below the natural lake level
18
     created by glacier activity, creating unknown and unstudied shoreline destabilization that could
19
     harm Plaintiffs. When the level of the lake is dropped 65 vertical feet, shoreline sections have
20
     broken loose and fell away. If the level is dropped below the natural lake level, the danger to
21
     the shoreline and homes within 100 feet of the high-water line is unknown and unstudied,
22
23   creating a possibility for landslides, that could harm and injure Plaintiffs.

24
      COMPLAINT FOR DECLARATORY                           Tatoosh Law and Policy Group
25                                                        318 1st Avenue S., Suite 310
      JUDGMENT AND INJUNCTIVE                       7
                                                          Seattle, Washington 98104
      RELIEF                                              Tel: 206.502.2685
     Case 1:19-cv-03155-RMP          ECF No. 1      filed 07/08/19        PageID.8 Page 8 of 32




 1           26.    Plaintiffs’ and their members’ and constituents’ interests are within the zone of
 2   interest protected by NEPA and SEPA because they require agencies to take a “hard look” at
 3
     the environmental impacts of decisions and actions by preparing and distributing adequate
 4
     EISs to decision-makers and the public before making a decision to proceed on one alternative
 5
     versus another. Under NEPA and SEPA, alternatives are the heart of an EIS, yet the PFEIS
 6
 7   failed to include a reasonable range of alternatives.

 8           27.    Plaintiffs’ and their members’ and constituents’ interests are within the zone of

 9   interest protected by the ESA because the Yakima Plan will unreasonably threaten and harm

10   the resident population of Bull Trout and Northern spotted owls at Lake Kachess.
11
             28.    Today, the Lake supplies an important “second source of water” for firefighting
12
     purposes. In a major fire event, the fire department would put a floating pump in the lake and
13
     pump water to firefighting apparatus. This would likely be impossible if the Lake is drawn
14
15   down an additional 82 feet.

16           29.    The area around these lakes is already at considerable risk for catastrophic fires

17   in the late summer, and especially during droughts. The draining of Lake Kachess by 145 feet
18
     below full and 82 feet below the current lowest level will almost immediately create even
19
     dryer, more fire-prone conditions. Further, the dryer conditions will allow the current insect
20
     infestations to get worse, causing greater tree mortality, and enlarging the fuel supply, creating
21
     the ideal conditions for much bigger and more dangerous fires, which would harm and injure
22
23   Plaintiffs.

24
      COMPLAINT FOR DECLARATORY                           Tatoosh Law and Policy Group
25                                                        318 1st Avenue S., Suite 310
      JUDGMENT AND INJUNCTIVE                       8
                                                          Seattle, Washington 98104
      RELIEF                                              Tel: 206.502.2685
     Case 1:19-cv-03155-RMP          ECF No. 1     filed 07/08/19        PageID.9 Page 9 of 32




 1          30.     Plaintiffs’ and their members’ and constituents’ interests are within the zone of
 2   interest protected by the FACA because it prohibits Defendants from creating and participating
 3
     on the Yakima Workgroup since it is an ad hoc advisory committee.
 4
            31.     The Working Group process also violates the OPMA because it requires that all
 5
     meetings of governing bodies of public agencies, including cities, counties, and special purpose
 6
 7   districts, be open to the public, which Defendants failed to do for the Yakima Workgroup.

 8          32.     The Court can provide relief by issuing a declaratory judgment holding

 9   Defendants’ actions are arbitrary and capricious, the EISs are inadequate, and violate NEPA’s

10   and SEPA’s procedural and substantive requirements based on their decision to only evaluate
11
     the “No Action Alternative” and the Yakima Plan Alternative in the FPEIS; other alternatives
12
     were and remain available, which, if properly considered by taking a “hard look,” could have
13
     influenced the Defendants’ decision and subsequent actions regarding the Yakima River Basin
14
15   Integrated Water Resource Management Plan.

16          33.     The Court can provide relief by issuing a declaratory judgment holding

17   Defendants’ actions are arbitrary and capricious, the EISs are inadequate, and violate NEPA’s
18
     and SEPA’s procedural and substantive requirements because they fail to adequately evaluate
19
     and disclose the significant adverse impacts of the Yakima Plan.
20
            34.     Defendant BurRec is the agency that issued the 2013 ROD concluding the
21
     FPEIS was adequate and Brenda Burman, in her official capacity, is the current Commissioner
22
23   of the BurRec, who is pursuing and directing further BurRec efforts and actions based on that

24   determination.
      COMPLAINT FOR DECLARATORY                          Tatoosh Law and Policy Group
25                                                       318 1st Avenue S., Suite 310
      JUDGMENT AND INJUNCTIVE                      9
                                                         Seattle, Washington 98104
      RELIEF                                             Tel: 206.502.2685
     Case 1:19-cv-03155-RMP           ECF No. 1      filed 07/08/19     PageID.10 Page 10 of 32




 1            35.     Ecology is a state agency that co-issued the EISs at issue in this matter and Maia
 2    Bellon, in her official capacity, is its current Director.
 3
                                                    IV.     FACTS
 4
              36.     BurRec and Ecology prepared the Yakima Plan FPEIS to assess the
 5
      environmental effects of implementing the Yakima Plan.
 6
 7            37.     The Yakima Plan FPEIS was issued in March 2012.

 8            38.     On July 9, 2013, BurRec published the Record of Decision to implement the

 9    Yakima Plan in cooperation with Ecology and other Federal, State, local, and Tribal partners.

10            39.     The PEIS only analyzes only one action alternative, the Yakima Plan, and a
11
      “No Action” (i.e., status quo) alternative.
12
              40.     The Yakima Plan analyzed in the PEIS includes seven components, all of which
13
      contain specific projects.
14
15            41.     One component of the Yakima Plan is the Surface Water Storage Element

16    (“Water Supply Component”).

17            42.     The Water Supply Component include four project-specific actions, including
18
      a) the Wymer Dam and Pump Station, b) the Kachess Reservoir Inactive Storage, c) the
19
      Bumping Lake Reservoir Enlargement, and d) a Study of Columbia River Pump Exchange
20
      with Yakima Storage.
21
              43.     The fourth action (Columbia River Pump Exchange) is conditioned upon later
22
23    failure of project actions a), b) and c) and political acceptance of the Yakima Plan by the

24    Yakima Workgroup, a stakeholder group co-chaired by the BurRec and Ecology.
       COMPLAINT FOR DECLARATORY                     Tatoosh Law and Policy Group
25                                                                 st
                                                     318 1 Avenue S., Suite 310
       JUDGMENT AND INJUNCTIVE                  10
                                                     Seattle, Washington 98104
       RELIEF                                        Tel: 206.502.2685
     Case 1:19-cv-03155-RMP         ECF No. 1      filed 07/08/19       PageID.11 Page 11 of 32




 1           44.     The Project Workgroup provides policy and project development advice on
 2    implementing the Yakima Plan.
 3
             45.     The Preferred Alternative identified in the 2013 ROD, the Yakima Plan, is a
 4
      composite of major actions significantly affecting the quality of the environment as stated in
 5
      the FPEIS.
 6
 7           46.     The course of action proposed by this “programmatic” EIS is to leave precise

 8    actions related to the Yakima Plan within the selected “combination” to be considered in later

 9    environmental compliance.

10           47.     By focusing on a single action alternative comprised of distinct components,
11
      the PEIS eliminates possible future alternatives from later environmental review and
12
      consideration and instead “snowballs” the Yakima Plan by foreclosing other, viable
13
      alternatives such as aggressive water conservation, water efficiencies, and water banking all of
14
15    which have been proven to be effective tools to conserve and manage water.

16           48.     A 2013 ROD is intended to be conclusive as to the choice of alternatives based

17    on adequate discussion and disclosure in an EIS.
18
             49.     Where reasonable alternatives are eliminated at a “programmatic level,”
19
      without their consideration, or comparison against the chosen alternative, then the “reasonable
20
      alternative” requirement has been avoided, in violation of NEPA.
21
             50.     The 2013 2013 ROD selects the Yakima Plan for further implementation.
22
23           51.     The 2013 2013 ROD was based on the PEIS, which only analyzed and

24    discussed one action alternative.
       COMPLAINT FOR DECLARATORY                          Tatoosh Law and Policy Group
25                                                        318 1st Avenue S., Suite 310
       JUDGMENT AND INJUNCTIVE                      11
                                                          Seattle, Washington 98104
       RELIEF                                             Tel: 206.502.2685
     Case 1:19-cv-03155-RMP            ECF No. 1     filed 07/08/19       PageID.12 Page 12 of 32




 1            52.        The Yakima Plan selected in the 2013 2013 ROD includes a number of elements
 2    that may be implemented in a phased approach.
 3
              53.        The Yakima Plan includes a three-phase strategy that will occur in 10-year
 4
      increments over 30 years and may combine or implement Yakima Plan actions simultaneously.
 5
              54.        One of the action alternatives examined in the FPEIS is constructing and
 6
 7    operating a pumping plant to access up to 200,000 acre-feet of water in Lake Kachess during

 8    drought years (the “Pumping Project”).

 9            55.        The Pumping Project would modify the existing outlet to Kachess Reservoir to

10    allow it to be drawn down approximately 82 feet lower than the current outlet, thereby
11
      permitting withdrawal of approximately 200,000 additional acre-feet of water from the Lake
12
      to be used for irrigation downstream in the Basin during drought conditions.
13
              56.        The Pumping Project would provide access to additional water in the Lake
14
15    without increasing the Lake’s footprint.

16            57.        The FPEIS identified two options to implement the Pumping Project: Option 1

17    would use a gravity-flow tunnel that would discharge into the Yakima River approximately
18
      4.6 miles southeast of the Kachess Dam; and Option 2 would withdraw water from the outlet
19
      of the Lake and use a pump station near the Lake shoreline to pump through a pipeline to a
20
      discharge to the Kachess River just downstream of the Lake Kachess dam.
21
              58.        The PEIS does not analyze either Option 1 or 2, instead pushing that analysis
22
23    off until later.

24
       COMPLAINT FOR DECLARATORY                            Tatoosh Law and Policy Group
25                                                          318 1st Avenue S., Suite 310
       JUDGMENT AND INJUNCTIVE                        12
                                                            Seattle, Washington 98104
       RELIEF                                               Tel: 206.502.2685
     Case 1:19-cv-03155-RMP           ECF No. 1     filed 07/08/19       PageID.13 Page 13 of 32




 1               59.   Defendants have stated that additional design is needed before they can choose
 2    between Option 1 and Option 2.
 3
                 60.   Under either Option 1 or 2, the Lake would be drawn down by approximately
 4
      82 feet.
 5
                 61.   This draw-down will prevent the fish in the Lake, including threatened and
 6
 7    listed Bull Trout, from spawning in Box Canyon by creating an 82-foot high cliff impediment,

 8    blocking passage for spawning.

 9               62.   There is no plan in the PEIS or the 2013 ROD to mitigate this loss of habitat

10    and reduction in population of the threatened species.
11
                 63.   The Gold Creek bull trout are distinct from Lake Kachess Bull Trout.
12
                 64.   Over 5 miles, 2 dam structures, and Kecheelus Ridge separate the Lake Kachess
13
      bull trout and the Gold Creek bull trout populations.
14
15               65.   The Gold Creek bull trout mitigation plan in the PFEIS cannot affect the Lake

16    Kachess bull trout population because of these factors.

17               66.   The proposed mitigation plan in the PEIS, which only affects Lake Kecheelus,
18
      cannot mitigate the loss of fish in Lake Kachess.
19
                 67.   The PEIS also states the Kachess Lake aquifer will be depleted and private wells
20
      may be compromised or fail entirely.
21
                 68.   The only accommodation for this depletion and/or complete elimination will be
22
23    for “…Reclamation to develop appropriate mitigation strategies” if water levels and wells are

24    adversely impacted.
       COMPLAINT FOR DECLARATORY                           Tatoosh Law and Policy Group
25                                                         318 1st Avenue S., Suite 310
       JUDGMENT AND INJUNCTIVE                       13
                                                           Seattle, Washington 98104
       RELIEF                                              Tel: 206.502.2685
     Case 1:19-cv-03155-RMP            ECF No. 1       filed 07/08/19       PageID.14 Page 14 of 32




 1            69.     Defendants’ “we will figure it out later” approach permeates much of the PEIS
 2    and is inadequate under NEPA and SEPA.
 3
              70.      Washington State’s regulations implementing SEPA use somewhat different
 4
      terminology compared to NEPA, but have the same import.
 5
              71.     Washington courts1 have been sensitive about the dismissal of consideration of
 6
 7    alternative projects by means of use of a “nonproject” EIS and has been rejected as

 8    impermissible “snowballing,” giving preference to uncompared projects in the “nonproject” or

 9    “programmatic” environmental documents and then never reaching evaluation of the

10    alternatives that should have been considered.
11
              72.     Environmental analysis of a “program” that is merely a combination of
12
      “projects” requires that the projects chosen are within the program to be measured and
13
      compared against those projects that have been excluded from the “program.
14
15            73.     Failing to consider alternative combinations of projects in an EIS, under the

16    guise of the EIS being merely “programmatic” avoids the clear mandates of NEPA and

17    SEPA—that all reasonable alternatives be considered.
18
              74.     The Yakima Plan involves precise actions.
19
20
21
22
23    1
       Magnolia Neighborhood Planning Council v. City of Seattle, 155 Wash.App. 305, 230 P.3d 190 (Div.1 2010);
      King County v. Washington State Boundary Review Board for King County and City of Black Diamond, 122
24    Wn.2d 648, 663, 860 P.2d 1024 (1973).
       COMPLAINT FOR DECLARATORY                               Tatoosh Law and Policy Group
25                                                            318 1st Avenue S., Suite 310
          JUDGMENT AND INJUNCTIVE                       14
                                                              Seattle, Washington 98104
          RELIEF                                              Tel: 206.502.2685
     Case 1:19-cv-03155-RMP          ECF No. 1      filed 07/08/19       PageID.15 Page 15 of 32




 1             75.   Defendants must evaluate the environmental effects of those actions against the
 2    environmental effects of alternative actions that are otherwise available, but not chosen to be
 3
      included in the PEIS.
 4
               76.   Postponement of an alternative course of action, or making it contingent upon
 5
      a later political decision, does not preclude the comparison of its effects in the PEIS.
 6
 7             77.   The PEIS includes a “study” of reasonable alternative projects in the

 8    “program,” but stops short of making a meaningful choice between them because Defendants

 9    believe that is a political decision/conclusion to be made later.

10             78.   NEPA and SEPA require consideration, disclosure and analysis of the possible
11
      environmental impacts at the earliest possible time, including those that may be politically
12
      difficult.
13
               79.   The requirement that an EIS contain a detailed discussion of possible mitigation
14
15    measures flows both from the language of the NEPA and, more expressly, from CEQ's

16    implementing regulations for NEPA, and from SEPA’s statutory language and implementing

17    rules.
18
               80.    The mitigation proposed in the PEIS is general and hypothetical, and
19
      undermines the mitigation being implemented by WSDOT under the Interstate-90 FEIS.
20
               81.   The Draft PEIS precluded effective public comment on possible alternatives
21
      and on specific mitigation measures by failing to properly disclose, discuss and analyze
22
23    available alternatives.

24
       COMPLAINT FOR DECLARATORY                           Tatoosh Law and Policy Group
25                                                         318 1st Avenue S., Suite 310
       JUDGMENT AND INJUNCTIVE                       15
                                                           Seattle, Washington 98104
       RELIEF                                              Tel: 206.502.2685
     Case 1:19-cv-03155-RMP          ECF No. 1      filed 07/08/19       PageID.16 Page 16 of 32




 1            82.    The NEPA/SEPA decision makers cannot understand the implications of the
 2    proposed action, the Yakima Plan, because the EISs at issue here do not properly disclose,
 3
      discuss or analyze available alternatives.
 4
              83.    The PEIS fails to include a “reasonably complete discussion” of possible
 5
      mitigation measures that could address and ameliorate the adverse impacts from the Yakima
 6
 7    Plan.

 8            84.    Without such disclosure and analysis, the PEIS fails to provide the decision

 9    makers and the public with a full understanding of the environmental consequences of any of

10    the alternatives under consideration.
11
              85.    Section 7 of the ESA requires federal agencies to consult with either the United
12
      States Fish and Wildlife Service (USFWS) or the National Marine Fisheries Services
13
      (“NMFS”)(collectively, the “Services”) to ensure that any action authorized or carried out by
14
15    the agency is not likely to jeopardize the continued existence of any endangered or threatened

16    species, or result in the destruction or adverse modification of critical habitat of the species.

17            86.    The consultation process requires the Services to prepare a biological opinion
18
      that includes a finding as to whether a proposed action is likely to jeopardize the continued
19
      existence of an endangered or threatened species or its habitat.
20
              87.    Although the PEIS acknowledges repeatedly that there will be substantial
21
      negative impacts to ESA listed species including Bull Trout and the Northern Spotted Owl
22
23    (among others) and the habitat of these species, it fails to quantify those impacts adequately.

24
       COMPLAINT FOR DECLARATORY                           Tatoosh Law and Policy Group
25                                                         318 1st Avenue S., Suite 310
       JUDGMENT AND INJUNCTIVE                        16
                                                           Seattle, Washington 98104
       RELIEF                                              Tel: 206.502.2685
     Case 1:19-cv-03155-RMP           ECF No. 1    filed 07/08/19    PageID.17 Page 17 of 32




 1           88.     This failure stems from the fact that the Defendants have not initiated a Section
 2    7 consultation under the ESA, which is the only way to know if the Yakima Project is viable
 3
      and will not violate the ESA.
 4
             89.     The FPEIS does state that such a consultation will occur in the future but the
 5
      lack of a concrete understanding of the impacts on listed species makes the selection of a
 6
 7    preferred alternative arbitrary and capricious.

 8           90.     NEPA and ESA regulations encourage simultaneous NEPA review and section

 9    7 consultations as do BurRec’s own NEPA regulations to avoid this exact problem.

10           91.     Defendants created the Yakima Workgroup.
11
             92.     The Yakima Workgroup was not created nor chartered under the FACA.
12
             93.     Defendants placed themselves onto the Yakima Workgroup, both as voting
13
      members and as the co-Chairs.
14
15           94.     Defendants invited five irrigation districts (Yakima-Tieton Irrigation District,

16    Kittitas Reclamation District, Kennewick Irrigation District, Sunnyside alley Irrigation

17    District, and Roza Irrigation District), three counties (Benton, Kittitas, and Yakima), one city
18
      (Yakima, but not Ellensburg or Cle Elum), two members of the Yakima Nation, one
19
      conservation group (American Rivers), and other state and federal agencies to be members of
20
      the Yakima Workgroup, making it heavily represented by irrigators, including those who stand
21
      to personally benefit from Workgroup decisions.
22
23           95.     The cities of Cle Elum and Ellensburg, environmental and conservation groups

24    with longstanding involvement in water policy and national forest issues, and recreational users
       COMPLAINT FOR DECLARATORY                        Tatoosh Law and Policy Group
25                                                            st
                                                        318 1 Avenue S., Suite 310
       JUDGMENT AND INJUNCTIVE                     17
                                                        Seattle, Washington 98104
       RELIEF                                           Tel: 206.502.2685
     Case 1:19-cv-03155-RMP         ECF No. 1     filed 07/08/19      PageID.18 Page 18 of 32




 1    and residents around Keechelus, Kachess, Cle Elum, and Bumping Lakes were excluded by
 2    Defendants from the Yakima Workgroup.
 3
             96.     The Yakima Workgroup has generally met quarterly since 2009.
 4
             97.     Agendas show that the Yakima Workgroup received presentations from
 5
      consultants and voted on Yakima Plan elements during the meetings.
 6
 7           98.     No public input was allowed during Yakima Workgroup discussions or prior to

 8    voting on action items.

 9           99.     The Yakima Workgroup adopted the 2012 Yakima Plan.

10           100.    Following this, the Yakima Workgroup shifted into “implementation mode.”
11
             101.    The Yakima Workgroup created an “Implementation Committee” headed up by
12
      Ecology, with additional Workgroup members, including Kittitas Reclamation District,
13
      American Rivers, Kittitas County, Yakima County, Trout Unlimited, Yakima Nation (2),
14
15    WDFW, and the Roza Irrigation District.

16           102.    The Implementation Committee’s function is largely to lobby elected officials.

17           103.    The Implementation Committee meetings are closed to the public, even though
18
      two state agencies are members paid for with taxpayer money.
19
             104.    On or about September 18, 2011, then-Secretary of Interior Salazar requested
20
      the Yakima Workgroup provide him a list of Yakima Plan early action items by November 1,
21
      2011, prior to the release of the DPEIS.
22
23           105.    In October 2011, the Yakima Workgroup gave the Secretary a list of projects

24    with an approximate total value of $20 million.
       COMPLAINT FOR DECLARATORY                        Tatoosh Law and Policy Group
25                                                      318 1st Avenue S., Suite 310
       JUDGMENT AND INJUNCTIVE                     18
                                                        Seattle, Washington 98104
       RELIEF                                           Tel: 206.502.2685
     Case 1:19-cv-03155-RMP        ECF No. 1      filed 07/08/19   PageID.19 Page 19 of 32




 1           106.    Only the Yakima Workgroup’s preferred Yakima Plan, and the no-action
 2    alternative, were included in the FPEIS.
 3
             107.    Defendants received more than 1,500 comments on the DPEIS from citizens
 4
      around the country objecting to the Yakima Plan.
 5
             108.    The Final PEIS was released on March 2, 2012, ignoring many comments and
 6
 7    objections.

 8           109.    As stated in the FPEIS, Defendants refused to analysis individual elements of

 9    the Yakima Plan saying, for example,

10           Future analysis of individual elements of the Yakima Plan will determine if they,
11           individually and in combination, meet the economic, financial, and cost sharing
             criteria of Federal and State water resources projects. The PEIS addresses these
12           criteria for the overall Yakima Plan, given current information.

13    and:
             As stated throughout the FPEIS, Reclamation and Ecology will conduct the appropriate
14           level of NEPA and/or SEPA analysis on individual projects carried forward.
15           Significant adverse impacts will be analyzed at a project level.

16           110.    On or about March 30, 2012, fifteen local, state and national organizations

17    wrote to Defendants with FPEIS objections, requesting a written response that was never
18
      acknowledged nor received.
19
             111.    The 2015 Kachess DEIS had at least at least seven major flaws rendering it
20
      inadequate under NEPA and SEPA, including:
21
                     a. The “Proposed Action” is unclear and contradicts the alternatives analysis;
22
23                   b. The alternatives analysis is inadequate;

24              c. The DEIS relies on vague and hypothetical mitigation measures;
       COMPLAINT FOR DECLARATORY                 Tatoosh Law and Policy Group
25                                                           st
                                                 318 1 Avenue S., Suite 310
       JUDGMENT AND INJUNCTIVE              19
                                                 Seattle, Washington 98104
       RELIEF                                    Tel: 206.502.2685
     Case 1:19-cv-03155-RMP        ECF No. 1     filed 07/08/19       PageID.20 Page 20 of 32




 1                  d. The proposal does not comply with NEPA or the ESA with regard to
 2                      threatened and endangered species;
 3
                    e. The Kachess DEIS does not adequately analyze cumulative impacts as
 4
                        required by law;
 5
                    f. The DEIS is obsolete because it fails to adequately disclose, discuss or
 6
 7                      analyze appropriate alternatives; and

 8                  g. The DEIS is contradicted by and is not informed by Defendants’ own

 9                      Feasibility Study.

10           112.   In April 2018 Defendants published the Kachess SDEIS in an attempt to remedy
11
      the flaws in the 2015 Kachess DEIS.
12
             113.    Defendants did so, because, as they stated “Reclamation and Ecology have
13
      reviewed all comments on the DEIS, developed a new floating pumping plant alternative,
14
15    collected additional scientific data as necessary, and evaluated new findings. The new

16    alternative and new findings have been documented in the Kachess Drought Relief Pumping

17    Plant and Keechelus Reservoir-to-Kachess Reservoir Conveyance Supplemental Draft
18
      Environmental Impact Statement (SDEIS) released to the public April 13, 2018.”
19
             114.   Defendants further stated the “Kachess SDEIS will not contain comment letters
20
      received on the DEIS; instead, letters and response to comments from both the DEIS and
21
      SDEIS would be in a final environmental impact statement.”
22
23           115.   The new Kachess SDEIS is extremely long, at a staggering 906 pages.

24
       COMPLAINT FOR DECLARATORY                        Tatoosh Law and Policy Group
25                                                      318 1st Avenue S., Suite 310
       JUDGMENT AND INJUNCTIVE                    20
                                                        Seattle, Washington 98104
       RELIEF                                           Tel: 206.502.2685
     Case 1:19-cv-03155-RMP         ECF No. 1      filed 07/08/19    PageID.21 Page 21 of 32




 1             116.   This, along with other flaws, makes the Kachess SDEIS confusing in violation
 2    of NEPA and SEPA readability and understandability policies.
 3
               117.   The Kachess SDEIS proposes a project that violates the ESA.
 4
               118.   Defendants refused to publish the public comments from the 2015 Kachess
 5
      DEIS in the later-issued SEIS.
 6
 7             119.   Because of this, the public was unable to understand the need for and reasoning

 8    behind the publication of the SDEIS, which remained known only to the Defendants.

 9             120.   This undermined the efficacy of the required comment period for the Kachess

10    SDIES because there was available information withheld from the public.
11
               121.   The SDEIS nevertheless acknowledges that the DEIS comments raised issues
12
      that led in part to the decision to issue the SDEIS, but which were not disclosed to the public.
13
               122.   The Purpose and Need section of an EIS is critical because it frames the entire
14
15    discussion about the proposed project and leads to potential project alternatives.

16             123.   The Kachess SDEIS has three “Purpose and Need” sections for three different

17    “project proponents.”
18
               124.   Despite this, the SDEIS states there is only one way to meet all of the project
19
      goals:    By selecting the “Proposed Action” (i.e., the Yakima Plan) as the “Preferred
20
      Alternative.”
21
               125.   By avoiding proper public comment and input, and by failing to adequately
22
23    disclose necessary information regarding available alternatives, the SDEIS is simply an

24    entirely new DEIS despite proposing an entirely new alternative.
       COMPLAINT FOR DECLARATORY                        Tatoosh Law and Policy Group
25                                                            st
                                                        318 1 Avenue S., Suite 310
       JUDGMENT AND INJUNCTIVE                    21
                                                        Seattle, Washington 98104
       RELIEF                                           Tel: 206.502.2685
     Case 1:19-cv-03155-RMP         ECF No. 1      filed 07/08/19       PageID.22 Page 22 of 32




 1            126.   The Kachess SDEIS proposed an entirely new alternative, the floating pumping
 2    plant, not contemplated or researched in the Kachess DEIS.
 3
              127.   As such, the public had no way of evaluating this alternative relative to the prior
 4
      DEIS.
 5
              128.   SDEIS further predetermines the outcome of the NEPA and SEPA review by
 6
 7    inviting a new proposal from Roza (the floating pumping plant) and names it the “Proposed

 8    Action” and includes Roza as a “Project Proponent.”

 9            129.   By doing this, the Kachess SEIS effectively elevates only two alternatives: The

10    floating pumping plant or no action.
11
              130.   Defendants, in their Kachess SDEIS again disregarded the Federal Agency
12
      consultation process mandated under the ESA, which requires the Services to prepare a
13
      biological opinion that includes a finding as to whether the “proposed action” is likely to
14
15    jeopardize the continued existence of an endangered or threatened species or its habitat.

16            131.   Like the PEIS, and the Kachess DEIS, the Kachess SDEIS proposes mitigation,

17    which only alludes to vague considerations for mitigation of bull trout habitat destruction and
18
      population decline, but does not provide definitive or even viable proposals with cost estimates,
19
      which is particularly important in this case because the harmful effects are so dramatic and
20
      potentially impossible to mitigate such as 82-foot cliff in spawning gateways.
21
              132.   In March 2019, Defendants issued the Tier-1 EIS, which evaluated several
22
23    alternatives to access up to 200,000 acre-feet of the inactive storage water in Lake Kachess.

24
       COMPLAINT FOR DECLARATORY                          Tatoosh Law and Policy Group
25                                                        318 1st Avenue S., Suite 310
       JUDGMENT AND INJUNCTIVE                       22
                                                          Seattle, Washington 98104
       RELIEF                                             Tel: 206.502.2685
     Case 1:19-cv-03155-RMP          ECF No. 1      filed 07/08/19       PageID.23 Page 23 of 32




 1            133.   The alternatives evaluated in the Tier-1 EIS are tiered from the FPEIS to support
 2    its goals.
 3
              134.   The 2019 ROD does not “approve” implementation of any alternatives
 4
      evaluated in the Tier-1 EIS and instead “carries forward” Alternative 4, the KDRPP Floating
 5
      Pumping Plant, for further site-specific analysis in a tier-2 EIS to be prepared in the future.
 6
 7            135.   Defendants state that they will prepare a future tier-2 EIS to focus on the site-

 8    specific effects of a KDRPP Floating Pumping Plant and “other reasonable alternatives” to

 9    access the inactive storage below the current outlet of Lake Kachess.

10            136.   The future tier-2 DEIS further limits the range of alternatives that bedeviled the
11
      PEIS, DEIS, and SDEIS. The new proposal will only evaluate a single alternative – the floating
12
      pumping plant and no action. This is flatly insufficient under NEPA and SEPA.
13
              137.   On March 12, 2019, the United States Congress passed legislation later signed
14
15    into law by the President, Public Law 116-9, authorizing the Yakima Plan.

16            138.   Congress passed this law before the Tier-1 EIS was released and thus Congress

17    did not have access to the comments on the alternatives evaluated therein.
18
                         V.      FIRST CAUSE OF ACTION: NEPA VIOLATIONS
19
              139.   Paragraphs 1-138 are hereby incorporated by reference.
20
              140.   Under NEPA, agencies considering “major Federal actions significantly
21
      affecting the quality of the human environment” must prepare and issue an EIS. 42 U.S.C. §
22
23    4332(2)(C).

24
       COMPLAINT FOR DECLARATORY                           Tatoosh Law and Policy Group
25                                                         318 1st Avenue S., Suite 310
       JUDGMENT AND INJUNCTIVE                       23
                                                           Seattle, Washington 98104
       RELIEF                                              Tel: 206.502.2685
     Case 1:19-cv-03155-RMP            ECF No. 1   filed 07/08/19       PageID.24 Page 24 of 32




 1            141.    The EIS: “shall provide full and fair discussion of significant environmental
 2    impacts and shall inform decision makers and the public of the reasonable alternatives which
 3
      would avoid or minimize adverse impacts or enhance the quality of the human environment.”
 4
      40 C.F.R. § 1502.1.
 5
              142.    An EIS is more than a mere “disclosure document.” 40 C.F.R. § 1502.1.
 6
 7            143.    Agencies must take a “hard look” at the potential environmental consequences

 8    of the proposed action.

 9            144.    By focusing on the environmental effects of the proposed agency action,

10    “NEPA ensures that the agency will not act on incomplete information, only to regret its
11
      decision after it is too late to correct.”
12
              145.    The alternatives section of an EIS “is the heart of the environmental impact
13
      statement,” and it should present the environmental impacts of the proposal and the alternatives
14
15    in comparative form, to sharply define the issues and provide a clear basis for choice among

16    options by the decision makers and the public. 40 C.F.R. § 1502.14.

17            146.    One essential ingredient of an EIS is to identify adverse environmental impacts
18
      and then discuss the steps that will be taken to mitigate unavoidable adverse environmental
19
      consequences.
20
              147.     Implicit in NEPA's demand that an agency prepare a detailed statement on “any
21
      adverse environmental effects which cannot be avoided should the proposal be implemented,”
22
23    42 U.S.C. § 4332(C)(ii), is an understanding that the EIS will discuss the extent to which

24    adverse effects can be avoided or mitigated.
       COMPLAINT FOR DECLARATORY                          Tatoosh Law and Policy Group
25                                                        318 1st Avenue S., Suite 310
       JUDGMENT AND INJUNCTIVE                     24
                                                          Seattle, Washington 98104
       RELIEF                                             Tel: 206.502.2685
     Case 1:19-cv-03155-RMP              ECF No. 1      filed 07/08/19    PageID.25 Page 25 of 32




 1            148.          Section 102 (C) (v) of NEPA requires that the EIS include a detailed statement
 2    on “any irreversible and irretrievable commitments of resources which would be involved in
 3
      the proposed action should it be implemented.”
 4
              149.     Defendants’ choice to leave the Columbia River Pump Exchange project out of
 5
      consideration for development until after the other surface storage projects fail permits the
 6
 7    DPEIS to omit discussion of the wasted fiscal resources that will be committed to projects that

 8    are likely to fail.

 9            150.     Both NEPA and SEPA require consideration of all available alternatives in the

10    first instance so that the competing “irreversible and irretrievable commitment of resources”
11
      of the various alternatives can be weighed against each other.
12
              151.     The approach taken by Defendants in the FPEIS violates these provisions in
13
      NEPA.
14
15            152.     Defendants further violated NEPA in the EISs at issue here by:

16                     a.     Failing to identify, disclose and analyze reasonable alternatives in the EISs;

17                     b. Evaluating only one action alternative—the Yakima Plan—and the no-
18
                             action alternative in the FPEIS, thereby foreclosing the possible selection
19
                             of other reasonable and feasible alternatives;
20
                       c. By pushing off project-specific environmental review and disclosure until
21
                             after political decisions had been made and the Preferred Alternative had
22
23                           impermissibly “snow-balled” and gained unstoppable momentum as

24                 evidenced by the alternatives evaluated in the EISs;
       COMPLAINT FOR DECLARATORY                   Tatoosh Law and Policy Group
25                                                                 st
                                                   318 1 Avenue S., Suite 310
       JUDGMENT AND INJUNCTIVE                25
                                                   Seattle, Washington 98104
       RELIEF                                      Tel: 206.502.2685
     Case 1:19-cv-03155-RMP           ECF No. 1     filed 07/08/19       PageID.26 Page 26 of 32




 1                     d. By failing to identify, disclose and analyze potential, feasible mitigation
 2                        measures in the EISs that could reduce the adverse impacts from the Yakima
 3
                          Plan; and
 4
                       e. By failing to properly consider and respond to public comments in the EISs.
 5
                153.   In reviewing the proposed action, NEPA requires an agency to consider the
 6
 7    proposed action's impact in the context of all relevant circumstances, such that where “several

 8    actions have a cumulative ... environmental effect, this consequence must be considered in an

 9    [EIS].”

10              154.   A cumulative effect is “the impact on the environment which results from the
11
      incremental impact of the action when added to other past, present, and reasonably foreseeable
12
      future actions regardless of what agency (Federal or non-Federal) or person undertakes such
13
      other actions.” 40 C.F.R. § 1508.7.
14
15              155.   An EIS “must analyze the combined effects of the actions in sufficient detail to

16    be ‘useful to the decision maker in deciding whether, or how, to alter the program to lessen

17    cumulative impacts.’”
18
                156.   “General statements about ‘possible effects' and ‘some risk’ do not constitute a
19
      ‘hard look’ absent a justification regarding why more definitive information could not be
20
      provided.”
21
                157.   The PFEIS, the Kachess EIS, the Kachess SEIS and the Tier-1 EIS all fail to
22
23    adequately disclose, discuss and analyze numerous cumulative impacts, including:

24
       COMPLAINT FOR DECLARATORY                           Tatoosh Law and Policy Group
25                                                         318 1st Avenue S., Suite 310
       JUDGMENT AND INJUNCTIVE                       26
                                                           Seattle, Washington 98104
       RELIEF                                              Tel: 206.502.2685
     Case 1:19-cv-03155-RMP            ECF No. 1     filed 07/08/19       PageID.27 Page 27 of 32




 1                   a. The relationship to Interstate 90 mitigation projects as the conveyance
 2                         project results in a physical intrusion on the wildlife connectivity corridors
 3
                           and may lead to a change in ecosystem function in the reservoirs and
 4
                           especially for Lake Keechelus in relation to Gold Creek;
 5
                     b. Increased fire risk in the KDRPP and KKC areas caused by construction
 6
 7                         work related to the Preferred Alternative;

 8                   c. Water Quality impacts cause by mixing water from the Keechelus Reservoir

 9                         into Lake Kachess; and

10                   d.    Impacts to water-supply wells, both community wells and private, single-
11
                           family wells, used for domestic service and fire suppression/emergency
12
                           services.
13
                     VI.      SECOND CUASE OF ACTION: SEPA VIOLATIONS
14
15
             158.    Paragraphs 1-138 are hereby incorporated by reference.
16
             159.    SEPA contains similar and corollary provisions to those discussed above related
17
      to NEPA.
18

19           160.    RCW 43.21C.030(2)(C) requires that an EIS “include in every recommendation

20    or report on proposals for legislation and other major actions significantly affecting the quality

21    of the environment, a detailed statement by the responsible official on: (v) “any irreversible
22
      and irretrievable commitments of resources which would be involved in the proposed action
23
      should it be implemented.”
24
       COMPLAINT FOR DECLARATORY                            Tatoosh Law and Policy Group
25                                                          318 1st Avenue S., Suite 310
       JUDGMENT AND INJUNCTIVE                        27
                                                            Seattle, Washington 98104
       RELIEF                                               Tel: 206.502.2685
     Case 1:19-cv-03155-RMP        ECF No. 1      filed 07/08/19      PageID.28 Page 28 of 32




 1          161.   As described in detail in Section IV, Defendants violated SEPA by:
 2                 a.   Failing to identify, disclose and analyze reasonable alternatives in the EISs
 3
                        at issue here;
 4
                   b. Selecting only one action alternative—the Yakima Plan—and the no-action
 5
                        alternative in the FPEIS, thereby foreclosing the possible selection of other
 6
 7                      reasonable and feasible alternatives;

 8                 c. By pushing off project-specific environmental review and disclosure until

 9                      after political decisions had been made and the Preferred Alternative had

10                      impermissibly “snow-balled” and gained unstoppable momentum as
11
                        evidenced by the alternatives evaluated in the EISs at issue here;
12
                   d. By failing to identify, disclose and analyze potential, feasible mitigation
13
                        measures in the EISs at issue here that could reduce the adverse impacts
14
15                      from the Yakima Plan;

16                 e. By failing to properly consider and respond to public comments in the EISs

17                      at issue here;
18
                   f. By failing to properly disclose and discuss possible cumulative impacts
19
                        from the Yakima Plan in the EISs at issue here; and
20
                   g. By failing to disclose and discuss irreversible and irretrievable
21
                        commitments of resources related to the Yakima Plan by excluding feasible
22
23                      other projects from inclusion in the EISs.

24
       COMPLAINT FOR DECLARATORY                        Tatoosh Law and Policy Group
25                                                      318 1st Avenue S., Suite 310
       JUDGMENT AND INJUNCTIVE                     28
                                                        Seattle, Washington 98104
       RELIEF                                           Tel: 206.502.2685
     Case 1:19-cv-03155-RMP         ECF No. 1      filed 07/08/19    PageID.29 Page 29 of 32




 1                       VII.    THIRD CAUSE OF ACTION: ESA VIOLATIONS
 2           162.    Paragraphs 1-138 are hereby incorporated by reference.
 3
             163.    The NEPA Guidelines state further:
 4
             To the fullest extent possible, agencies shall prepare draft environmental impact
 5           statements concurrently with and integrated with environmental impact analyses and
             related surveys and studies required by...the Endangered Species Act....” 40 C.F.R. §
 6           1502.25.
 7
             164.    The “studies” required by section 7 of the ESA are those needed for consultation
 8
      on any federal action that may affect ESA-listed species. 16 U.S.C. § 1536(b), (c).
 9
             165.    ESA section 7(c) states that the action agency's biological assessment, a
10
11    precursor to a biological opinion, “may be undertaken as part of a Federal agency's compliance

12    with the requirements of Section 102 of the [NEPA].” 16 U.S.C § 1536(c)(1).

13           166.    BurRec’s own NEPA regulations state:
14           Special attention should be given to the integration of NEPA and the ESA. Section
15           7(a)(2) of the ESA requires consultation with the Service and/or NOAA-NMFS for any
             Reclamation action which may affect a species federally listed as threatened or
16           endangered (listed species). This consultation process may result in the Service and/or
             NOAA-NMFS issuing a biological opinion containing actions to be undertaken to
17           avoid jeopardizing a species or to reduce the level of take associated with the proposed
             action. Reclamation shall, to the fullest extent possible, integrate ESA and NEPA
18
             analyses and schedules.” (Bureau of Reclamation’s NEPA Handbook Section 3.15.1)
19           (emphasis added).

20
             167.    Defendants, in the FPEIS concluded that “consultation under Section 7 of the
21
      Endangered Species Act is not required at this time because preparation of the PEIS and
22
23    selection of a preferred alternative would have no effect on listed species in the action area.”

24    Defendants’ position is that consultation would be conducted for individual projects that may
       COMPLAINT FOR DECLARATORY                         Tatoosh Law and Policy Group
25                                                            st
                                                         318 1 Avenue S., Suite 310
       JUDGMENT AND INJUNCTIVE                     29
                                                         Seattle, Washington 98104
       RELIEF                                            Tel: 206.502.2685
     Case 1:19-cv-03155-RMP          ECF No. 1      filed 07/08/19       PageID.30 Page 30 of 32




 1    affect listed species or critical habitat and that would be funded, authorized, and/or carried out
 2    under the Yakima Plan in the future.
 3
             168.    Defendants failed to provide that additional analysis or consultation in the
 4
      subsequently issued Kachess DEIS or in the Kachess SDEIS despite their commitment to do
 5
      so in the FPEIS and 2013 ROD.
 6
 7           169.    Defendants’ failure to consult with the Services has led to an incomplete

 8    evaluation of the true impacts on endangered species and potential mitigation for these impacts

 9    related to and arising from the Yakima Plan, including, without limit, their plan to drawn down

10    Lake Kachess by an additional 82 feet, thereby stranding and “taking” the resident listed Bull
11
      Trout population and adversely impacting habit use by that population and the resident
12
      Northern Spotted Owl population.
13
             170.    Both of these actions are per se violations of the ESA and lead to a failure to
14
15    evaluate the true impacts of the proposed action in clear violation of NEPA and SEPA.

16                     VIII. FOURTH CAUSE OF ACTION: FACA VIOLATIONS

17           171.     Paragraphs 1-138 are hereby incorporated by reference.
18
             172.    FACA prohibits using ad hoc advisory groups.
19
             173.    The Yakima Workgroup, as organized, comprised and conducted violates the
20
      FACA because it is an impermissible ad hoc advisory group.
21
                         IX.    FIFTH CAUSE OF ACTION: OPMA VIOLATIONS
22
23           174.    Paragraphs 1-109 are hereby incorporated by reference.

24
       COMPLAINT FOR DECLARATORY                           Tatoosh Law and Policy Group
25                                                         318 1st Avenue S., Suite 310
       JUDGMENT AND INJUNCTIVE                       30
                                                           Seattle, Washington 98104
       RELIEF                                              Tel: 206.502.2685
     Case 1:19-cv-03155-RMP          ECF No. 1      filed 07/08/19       PageID.31 Page 31 of 32




 1           175.    The OPMA requires that all meetings of governing bodies of public agencies,
 2    including cities, counties, and special purpose districts, be open to the public.
 3
             176.    Defendants violated the OPMA by closing meetings of the Working Group to
 4
      the public.
 5
                                        X.      REQUEST FOR RELIEF
 6
 7           WHEREFORE, Plaintiffs respectfully request this Court:

 8           177.    Declare the FPEIS and 2013 ROD violate the procedural and substantive

 9    requirements of NEPA and SEPA;

10           178.    Declare the Kachess DEIS, Kachess SEIS, the Tier-1 EIS and the 2019 ROD
11
      violate the procedural and substantive requirements of NEPA and SEPA;
12
             179.    Declare Defendants acted arbitrarily and capriciously in concluding the
13
      environmental documents (i.e., EISs and RODs) satisfy the procedural and substantive
14
15    requirements of NEPA and SEPA;

16           180.    Declare the FPEIS, 2013 ROD, Kachess DEIS, the Kachess SEIS and the Tier-

17    1 EIS and 2019 ROD are inadequate under the rule of reason;
18
             181.    Declare any and all decisions and actions based on the FPES, 2013 ROD,
19
      Kachess DEIS, the Kachess SEIS and the Tier-1 EIS and 2019 ROD are null and void;
20
             182.    Declare Defendants violated the ESA;
21
             183.    Declare Defendants violated the FACA;
22
23           184.    Declare Defendant Ecology violated the OPMA;

24
       COMPLAINT FOR DECLARATORY                           Tatoosh Law and Policy Group
25                                                         318 1st Avenue S., Suite 310
       JUDGMENT AND INJUNCTIVE                       31
                                                           Seattle, Washington 98104
       RELIEF                                              Tel: 206.502.2685
     Case 1:19-cv-03155-RMP        ECF No. 1         filed 07/08/19      PageID.32 Page 32 of 32




 1           185.   Issue appropriate injunctive relief, either preliminary and/or permanent,
 2    enjoining the Defendants from taking any further action in pursuit of or based on the Yakima
 3
      Plan Alternative;
 4
             186.   Award Plaintiffs their costs of litigation, including reasonable attorneys’ fees
 5
      and expert witness fees incurred herein; and
 6
 7           187.   Grant such further relief deemed just and proper.

 8           DATED this 8th day of July, 2019.

 9                                                   TATOOSH LAW AND POLICY GROUP

10                                                   By David D. Dicks
11                                                   David D. Dicks, WSBA #29422
                                                     318 1st Avenue S, Suite # 310
12                                                   Seattle, WA 98104
                                                     daviddicks@me.com
13                                                   206-550-2685
14
15                                                   BROWER LAW PS

16                                                   By Joshua C. Allen Brower
                                                     Joshua C. Allen Brower, WSBA #25092
17                                                   506 Second Avenue, Suite # 1400
                                                     Seattle, WA 98104
18
                                                     josh@browerlawps.com
19                                                   206-498-1804

20                                                   Attorneys for Plaintiffs

21
22
23
24
       COMPLAINT FOR DECLARATORY                           Tatoosh Law and Policy Group
25                                                         318 1st Avenue S., Suite 310
       JUDGMENT AND INJUNCTIVE                        32
                                                           Seattle, Washington 98104
       RELIEF                                              Tel: 206.502.2685
